10/15/2018
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs September 26, 2018

            STATE OF TENNESSEE v. TYWAN MONTREASE SYKES

                      Appeal from the Circuit Court for Blount County
                         No. C-24431 David Reed Duggan, Judge
                         ___________________________________

                               No. E2017-02300-CCA-R3-CD
                           ___________________________________


Defendant, Tywan Montrease Sykes, was convicted by a Blount County jury of a
violation of the sex offender registry, for which he received a sentence of two years’
incarceration. On appeal, Defendant argues that the evidence presented at trial was
insufficient to support his conviction because the State failed to prove that he established
a secondary residence under Tennessee Code Annotated section 40-39-208. Defendant
further contends that there was insufficient evidence to corroborate his statements to
investigators and establish the “body of the crime,” or corpus delicti. Upon review, we
affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

Ryan Goddard, Maryville, Tennessee, for the appellant, Tywan Montrease Sykes.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Mike L. Flynn, District Attorney General; and Ashley Salem, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                               OPINION

                              Factual and Procedural Background

        In October 2016, the Blount County Grand Jury indicted Defendant, as follows: 1
        1
          Defendant was indicted for a second count of violation of the sex offender registry, but the State
entered a nolle prosequi as to that count before trial.
             THE GRAND JURORS of Blount County, Tennessee, duly
       impaneled and sworn, upon their oath, present that:

                         TYWAN MONTREASE SYKES

       who is a “sexual offender” as that term is defined by Tennessee Code
       Annotated §40-39-202, on or about the 25th day of March, 2016, in Blount
       County, Tennessee and before the finding of this indictment, unlawfully
       and knowingly did fail to disclose to Law Enforcement Agency (vacated
       primary residence without informing of secondary residence within 48
       hours) as required by Tennessee Code Annotated §§40-39-203 and 40-39-
       204 in violation of Tennessee Code Annotated §40-39-208, and against the
       peace and dignity of the State of Tennessee.

        At trial, Investigator Janice Postel of the Blount County Sheriff’s Office testified
that, in September 2016, she supervised individuals on the sex offender registry.
Investigator Postel explained that she kept the sex offender registry’s computer database
current with demographics “of where [sex offenders] live[d], where they work[ed], what
they [] look[ed] like, what vehicles they dr[o]ve.” Investigator Postel testified that
Defendant was placed on the sex offender registry based on his conviction for aggravated
statutory rape in 2012. Investigator Postel recalled that she conducted an initial
registration of Defendant on September 20, 2012, while Defendant was incarcerated in
the Blount County Jail. She met with Defendant on that day and provided him with
information about the sex offender registry, including a copy of the registry’s rules.
Investigator Postel met with Defendant again on October 9, 2015, after his release from
custody. On that day, Investigator Postel went over the Tennessee Sexual Offender
Registration/Verification/Tracking form (“the sex offender registration form”) with
Defendant. In Section A of the sex offender registration form, Defendant listed his name,
date of birth, social security number, aliases, city and state of birth, driver’s license
number, his TOMIS identification number, and his physical features. For Section B of
the sex offender registration form, Defendant provided his primary address, which he
listed as 184 Seals Crossing Way in Maryville. Investigator Postel explained to
Defendant that he needed to disclose any secondary addresses, and she detailed what
qualified as a secondary address. However, Defendant denied having a secondary
address. Investigator Postel testified that she went through the sex offender registration
form “line by line” with Defendant to make sure that he understood the requirements of
the sex offender registry, including the requirement that he report within forty-eight hours
of changing or establishing a primary or secondary address. Defendant signed an
acknowledgment that the requirements had been fully explained to him and that he
understood the requirements.
                                           -2-
        Investigator Postel testified that Defendant met with another investigator from the
Blount County Sheriff’s Office at the end of February 2016. Defendant provided what he
purported to be updated information for the sex offender registry; however, the
information he provided was identical to his initial registration and reflected no changes
to his primary address. Defendant did not report a secondary address at that time.
Investigator Postel attempted to make contact with Defendant via telephone on several
occasions but was only able to exchange voicemail messages with him. In her voicemail
messages, Investigator Postel told Defendant that “if he was going to stay someplace
other than his own home that within 48 hours he had to let [her] know where he was [].”
After these unsuccessful attempts, she began searching for Defendant on March 19, 2016.
Investigator Postel enlisted the help of fellow Blount County officers, the Alcoa Police
Department, and the U.S. Marshals Service to find Defendant. Investigator Postel
testified that she searched for Defendant from March 19, 2016 to April 5, 2016, when the
U.S. Marshals Service arrested Defendant at Amanda Harris’ home on 1352 Maple Lane
in Greenback. At the time of his arrest, Defendant told Investigator Postel that he had
gone to visit his mother in Mississippi and that he had been staying at the Maple Lane
residence “as well during that time.” Investigator Postel testified that Defendant never
informed her that he was leaving the state, and he never reported his mother’s address in
Mississippi as a secondary address. Defendant admitted that “he had been gone
approximately a week.” Defendant admitted that he stayed at his mother’s address for
“about seven days”; he left “the Friday before April 1”2 and returned to Tennessee on
April 1.

       Detective Shannon Carswell with the Blount County Sheriff’s Office testified that
she assisted in the search for Defendant. On March 19, 2016, she issued a BOLO alert
for Defendant and went to Defendant’s primary residence on Seals Crossing. She arrived
at the residence around 9:30 a.m., but Defendant was not there. Detective Carswell
returned to the Seals Crossing residence on the evenings of March 23, 2016, and March
28, 2016, but was unable to locate Defendant. Detective Carswell also attempted to
locate Defendant at his place of employment—the IHOP in Maryville—without success.
She stated that she looked for Defendant from March 19, 2016, until April 5, 2016, when
Defendant was arrested.

       Amanda Harris testified that she was engaged in a sexual relationship with
Defendant during March and April 2016 when she lived on Maple Lane in Greenback.
Ms. Harris stated that Defendant came over “a handful of times and maybe spent two
nights with me, maybe.” She stated that Defendant spent one night at her residence in
March 2016 and one night at the end of February 2016. Ms. Harris said that she received

      2
          The court takes judicial notice that, in 2016, the Friday before April 1 was March 25, 2016.
                                                   -3-
several phone calls from Defendant in April 2016. During one call, Defendant asked her
to pick him up at a bus station in Nashville, and Defendant was at her Maple Lane
residence on the morning of April 5, 2016, when Defendant was arrested. Ms. Harris
stated that she picked up Defendant in Nashville at the Greyhound Bus Station two or
three days before he was arrested.

       After his arrest, Defendant remained in contact with Ms. Harris. During one
telephone call from the Blount County Jail, Defendant told Ms. Harris, “They knew
everything. They knew about me going to Mississippi . . . I don’t know how they knew,
or whatever, but they knew.”3

      Defendant offered no evidence on his behalf. Following deliberations, the jury
found Defendant guilty of a violation of the sex offender registry. The trial court
sentenced Defendant, as a Range I standard offender, to two years to serve in the
Tennessee Department of Correction. This timely appeal follows.4

                                                 Analysis

       On appeal, Defendant contends that the State presented insufficient evidence to
convict him of a violation of the sex offender registry based on his failure to disclose
within 48 hours that he was maintaining a secondary residence, as required by Tennessee
Code Annotated §§40-39-203 and 40-39-204. He argues that the State offered no
evidence other than his own statements to establish that he had been at a location other
than his primary residence for four or more consecutive or nonconsecutive days in any
month and that there was no direct or circumstantial evidence provided to corroborate
that Defendant had been in Mississippi, in contravention of the doctrine of corpus delicti.
The State responds that the evidence was sufficient to sustain Defendant’s conviction for
a violation of the sex offender registry and that Defendant’s confession was sufficiently
corroborated. We agree with the State.

                                      Sufficiency of the evidence

        Our standard of review for a sufficiency of the evidence challenge is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This

       3
           The State introduced as an exhibit a jail recording of Defendant’s telephone call to Ms. Harris.
       4
           It does not appear from the record that Defendant filed a motion for new trial.
                                                    -4-
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)) (internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221
S.W.3d 514, 521 (Tenn. 2007).

        Defendant was convicted of a violation of the sex offender registry requirements
by knowingly failing to report a secondary residence in accordance with Tennessee Code
Annotated section 40-39-208, which states in pertinent part, “It is an offense for an
offender to knowingly violate any provision of this part. Violations shall include, but not
be limited to: (1) Failure of an offender to timely register or report[.]” Tenn. Code Ann.
§ 40-39-208(a)(1) (2016). Tennessee Code Annotated section 40-39-203(a)(1) provides
in relevant part that, “[w]ithin forty-eight (48) hours of establishing or changing a
primary or secondary residence, . . . the offender shall register or report in person, as
required by this part.” Tenn. Code Ann. § 40-39-203(a)(1) (2016). A “primary
residence” is defined as “a place where the person abides, lodges, resides or establishes
any other living accommodations in this state for five (5) consecutive days.” Tenn. Code
Ann. § 40-39-202(12) (2016). Tennessee Code Annotated section 40-39-202(18) defines
a “secondary residence” as “a place where the person routinely abides, lodges or resides
for a period of four (4) or more consecutive or nonconsecutive days in any month and
that is not the person’s primary residence, including any out-of-state address[.]” Tenn.
Code Ann. § 40-39-202(18) (2016).

       Here, Defendant was placed on the sex offender registry in 2012 based on his
conviction for aggravated statutory rape. Investigator Postel explained to Defendant that
he needed to disclose any secondary addresses and detailed what qualified as a secondary
address; however, Defendant denied having a secondary address. Investigator Postel
went through the sex offender registration form “line by line” with Defendant to make
sure that he understood the requirements of the sex offender registry, including the
requirement that he report within 48 hours of changing or establishing a primary or
secondary address. Defendant acknowledged, by signing the sex offender registration
form, that the requirements of the sex offender registry had been read to him and that he
understood the requirements. Defendant’s signature on the sex offender registration form

                                           -5-
creates a presumption that Defendant had knowledge of all the rules and requirements of
reporting. See Tenn. Code Ann. § 40-39-203(l) (2016).

        After Defendant completed an updated sex offender registration form at the end of
February 2016, Investigator Postel attempted to make contact with Defendant via
telephone on several occasions but was only able to exchange voicemail messages with
him. After her unsuccessful attempts to speak personally with Defendant, Investigator
Postel began searching for Defendant on March 19, 2016. She enlisted the help of fellow
Blount County officers, the Alcoa Police Department, and the U.S. Marshals Service,
who searched for Defendant from March 19, 2016 to April 5, 2016, when the U.S.
Marshals Service located and arrested Defendant at Ms. Harris’ home. During this time,
investigators made multiple visits to Defendant’s primary residence and a visit to his
place of employment to confirm he was not there. Investigator Postel testified that, at the
time of his arrest, Defendant admitted that he had stayed at his mother’s residence in
Mississippi for “about seven days”—from March 25, 2016, and returned to Tennessee on
April 1, 2016—and that the investigation by the U.S. Marshals Service confirmed that
Defendant had been there. Additionally, Ms. Harris testified that she picked up
Defendant from a bus station in Nashville approximately two to three days before his
arrest and that he was at her residence at the time of his arrest. Thus, when viewed in the
light most favorable to the State, the proof showed that Defendant was at his mother’s
residence in Mississippi for seven days in March 2016, and that Defendant failed to
report this secondary residence to Investigator Postel as required by the sex offender
registry. The evidence is sufficient to support Defendant’s conviction for a violation of
the sex offender registry.

                        Corroboration of Defendant’s statement

       A criminal conviction cannot be based solely on a defendant’s uncorroborated
confession; therefore, the State must present corroborating evidence to establish the
corpus delicti. State v. Banks, 271 S.W.3d 90, 140 (Tenn. 2008) (citing State v. Smith, 24
S.W.3d 274, 281) (Tenn. 2000)). “Corpus delicti is the body of the crime—evidence that
a crime was committed at the place alleged in the indictment.” Van Zandt v. State, 402
S.W.2d 130, 136 (Tenn. 1996). The Tennessee Supreme Court has adopted the
“modified trustworthiness standard” in determining whether a confession is sufficiently
corroborated. State v. Bishop, 431 S.W.3d 22, 58 (Tenn. 2014). The supreme court
explained that under this standard:

      When a defendant challenges the admission of his extrajudicial confession
      on lack-of-corroboration grounds, the trial court should begin by asking
      whether the charged offense is one that involves a tangible injury. If the
      answer is yes, then the State must provide substantial independent evidence
                                           -6-
       tending to show that the defendant’s statement is trustworthy, plus
       independent prima facie evidence that the injury actually occurred. If the
       answer is no, then the State must provide substantial independent evidence
       tending to show that the defendant’s statement is trustworthy, and the
       evidence must link the defendant to the crime.

Id. at 60. “Substantial evidence” is “[e]vidence that a reasonable mind could accept as
adequate to support a conclusion; evidence beyond a scintilla.” State v. Clark, 452
S.W.3d 268, 280 (2014) (internal quotation marks omitted) (citing Black’s Law
Dictionary 640 (9th ed. 2009)).

       “The corroboration requirement is a low threshold. Its purpose is twofold: to weed
out false confessions to nonexistent crimes (by requiring some independent evidence that
the injury occurred) and to weed out false confessions to actual crimes (by requiring
some independent evidence that implicates the accused).” Id. (citing Bishop, 431 S.W.3d
at 59-60). “The standard of proof required to clear this hurdle is even lower than the
preponderance of the evidence standard.” Id. (internal quotation marks omitted) (citing
Bishop, 431 S.W.3d at 60 n.33).

       “The question of whether an extrajudicial confession is adequately
       corroborated is a mixed question of law and fact that appellate courts will
       review de novo. To the extent that the corroboration challenge rests on
       disputed facts, appellate courts should presume that the trial court’s
       resolution of factual disputes is correct, unless the evidence preponderates
       against those findings.”

Bishop, 431 S.W.3d at 61.

        In this case, the charged offense—a violation of the sex offender registry by
failing to report a secondary address—does not involve a tangible injury. Accordingly, to
corroborate Defendant’s statement that he was at his mother’s residence in Mississippi
for the week leading up to April 1, 2016, the State was required to present substantial
independent evidence tending to show that Defendant’s statement was trustworthy and
linking Defendant to the crime. Detective Carswell testified that she made three separate
visits to Defendant’s primary residence, one of which occurred during the time Defendant
stated he was at his mother’s residence in Mississippi, and she was unable to locate
Defendant. Ms. Harris testified that she picked up Defendant from a bus station in
Nashville a few days before his arrest on April 5, and Investigator Postel testified that the
U.S. Marshals Service confirmed that Defendant had been in Mississippi. Additionally,
Defendant made statements in a recorded phone call to Ms. Harris, in which he again
implicated himself by admitting that he had been in Mississippi. “The corroboration
                                            -7-
requirement is a low threshold.” Clark, 452 S.W.3d at 280. We conclude that
Defendant’s extrajudicial confession was sufficiently corroborated. Defendant is not
entitled to relief.

                                     Conclusion

      For the aforementioned reasons, we affirm the judgment of the circuit court.




                                             __________________________________
                                             ROBERT L. HOLLOWAY, JR., JUDGE




                                         -8-